           Case 2:20-cv-02783-PSG-JEM Document 64 Filed 07/10/20 Page 1 of 3 Page ID #:3720


            1    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            2    DHANANJAY S. MANTHRIPRAGADA, SBN 254433
                   dmanthripragada@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520
            6    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            7    SHAUN A. MATHUR, SBN 311029
                   smathur@gibsondunn.com
            8    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            9    Irvine, CA 92612-4412
                 Telephone: 949.451.3800
          10     Facsimile: 949.451.4220
          11     Attorneys for Plaintiff Postmates Inc.
          12                             UNITED STATES DISTRICT COURT
          13                           CENTRAL DISTRICT OF CALIFORNIA
          14

          15     POSTMATES INC.,                          CASE NO. 2:20-cv-02783-PSG
          16                        Plaintiff,            NOTICE OF CONSTITUTIONAL
                                                          CHALLENGE UNDER FEDERAL
          17           v.                                 RULE OF CIVIL PROCEDURE 5.1
          18     10,356 INDIVIDUALS,
                                                          Judge:      Hon. Philip S. Gutierrez
          19                        Defendants.           Trial Date: None Set
          20
                 GREENWOOD, et al.,
          21

          22                        Cross-Petitioners,

          23           v.
          24     POSTMATES INC.,
          25                        Cross-Respondent.
          26

          27

          28

Gibson, Dunn &
Crutcher LLP
           Case 2:20-cv-02783-PSG-JEM Document 64 Filed 07/10/20 Page 2 of 3 Page ID #:3721


            1                     NOTICE OF CONSTITUTIONAL CHALLENGE
            2          Pursuant to Federal Rule of Civil Procedure 5.1(a)(1)(B), Postmates hereby gives
            3    notice that Postmates is challenging Senate Bill 707, codified at California Code of Civil
            4    Procedure §§ 1281.97–1281.99, on grounds that Senate Bill 707 is preempted by the
            5    Federal Arbitration Act and unconstitutional under the federal and state contracts
            6    clauses. Attached as Exhibit A is a true and correct copy of Postmates’ Second
            7    Amended Complaint, in which Postmates raises a constitutional challenge to Senate Bill
            8    707. Attached as Exhibit B is a true and correct copy of Postmates’ Opposition to Cross-
            9    Petitioners’ Motion to Compel Arbitration, in which Postmates also raises its
          10     constitutional challenge to Senate Bill 707.
          11           Pursuant to Federal Rule of Civil Procedure 5.1(a)(2), Postmates will serve this
          12     notice and Exhibits A and B on Xavier Becerra, the Attorney General of California.
          13

          14     Dated: July 9, 2020
          15

          16
                                                                 By:      /s/ Theane Evangelis            .
                                                                              Theane Evangelis
          17

          18
                                                                 Attorneys for Plaintiff Postmates Inc.
          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                                                             2
           Case 2:20-cv-02783-PSG-JEM Document 64 Filed 07/10/20 Page 3 of 3 Page ID #:3722


            1                                    PROOF OF SERVICE
            2          I, Emily Sauer, declare as follows:
            3           I am employed in the County of Los Angeles, State of California, I am over the
                 age of eighteen years and am not a party to this action; my business address is 333 South
            4    Grand Avenue, Los Angeles, CA 90071-3197, in said County and State. On July 9,
                 2020, I served the following document(s):
            5
                       NOTICE OF CONSTITUTIONAL CHALLENGE UNDER
            6          FEDERAL RULE OF CIVIL PROCEDURE 5.1
            7    on the parties stated below, by the following means of service:
            8          Office of the Attorney General
                       300 South Spring Street
            9          Los Angeles, CA 90013-1230
                       Tel.: 213.269.6000
          10

          11       BY UNITED STATES MAIL: I placed a true copy in a sealed envelope or
                    package addressed to the persons as indicated above, on the above-mentioned
          12        date, and placed the envelope for collection and mailing, following our ordinary
                    business practices. I am readily familiar with this firm's practice for collecting and
          13        processing correspondence for mailing. On the same day that correspondence is
                    placed for collection and mailing, it is deposited with the U.S. Postal Service in
          14        the ordinary course of business in a sealed envelope with postage fully prepaid. I
                    am aware that on motion of party served, service is presumed invalid if postal
          15        cancellation date or postage meter date is more than one day after date of deposit
                    for mailing set forth in this declaration.
          16
                      I am a resident or employed in the county where the mailing occurred. The
          17          envelope or package was placed in the mail at Los Angeles, California.
          18

          19
                       Executed on July 9, 2020.
          20

          21                                                                                      .
          22                                                           Emily Sauer
          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                                                             3
